Case 1:19-cv-00563-KD-B Document 44 Filed 05/14/20 Page 1 of 17                    PageID #: 2897



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 SUSAN DRAZEN, on behalf of herself and           )
 others similarly situated                        )
        Plaintiffs,                               )
                                                  )
 vs.                                              )       CIVIL ACTION: 1:19-00563-KD-B
                                                  )
 GODADDY.COM, LLC,                                )
                                                  )
        Defendant.                                )


 JASON BENNETT, on behalf of himself and )
 others similarly situated               )
        Plaintiffs,                      )
                                         )
 vs.                                     )                CIVIL ACTION: 1:19-00563-KD-B
                                         )
 GODADDY.COM, LLC,                       )
                                         )
        Defendant.                       )

                                             ORDER

        This matter is before the court on Plaintiff Susan Drazen’s unopposed motion for

 preliminary approval of a proposed class action settlement and for preliminary certification of the

 settlement class. (Doc. 20); Defendant GoDaddy.com, LLC’s responsive brief regarding standing

 (Doc. 39); Plaintiff Susan Drazen’s brief regarding standing (Doc. 40); and Plaintiff Susan

 Drazen’s Joint Statement Modifying the Settlement Class Definition (Doc. 41).

 I.     Background

        On January 10, 2020, Susan Drazen filed an unopposed Motion for Preliminary Approval

 of Class Action Settlement. (Doc. 20). On February 19, 2020, this Court accepted the transfer of

 the Bennett Matter (Case No. 2:16-cv-3908 (D. Az. 2016) from the District of Arizona. The Court

 consolidated the Bennett Matter with this case, Drazen v. GoDaddy.com, LLC, Civil Action No.



                                                 1
Case 1:19-cv-00563-KD-B Document 44 Filed 05/14/20 Page 2 of 17                              PageID #: 2898



 19-00563-KD-B (S.D. Ala. 2019), on February 21, 2020. (Doc. 29). A third related action, Herrick

 v. GoDaddy.com, LLC (No. 2:16-cv-00254 (D. Ariz), appeal pending 18-16048 (9th Cir.)) “is

 incorporated into and resolved by the Parties’ settlement.” (Doc. 39 at 2, n.1). See also (Doc. 40

 at 1, n.1). Also on February 21, 2020, the Court sua sponte ordered the parties to submit briefing

 distinguishing their case from Salcedo v. Hanna, 936 F.3d 1163 (11th Cir. 2019); the parties basis

 for standing; and whether the proposed settlement class included putative class members who

 received a single text message. (Doc. 30).

         Plaintiffs1 bring this proposed class action alleging GoDaddy.com, LLC (GoDaddy)

 violated the Telephone Consumer Protection Act of 1991 (TCPA), 47 U.S.C. § 227. Specifically,

 Plaintiffs allege that GoDaddy violated the Act by placing calls and sending text messages to

 Plaintiffs’ cellular telephones, marketing its products and services. Plaintiffs allege that these calls

 and text messages were sent using an “automatic telephone dialing system” (ATDS), as defined

 by 47 U.S.C. § 227(a)(1) and prohibited by 47 U.S.C. § 227(b)(1)(A). Further, Plaintiffs contend

 GoDaddy’s contacts were not made for emergency purposes and were made using an autodialing

 system that did not require human intervention. Plaintiffs also allege that GoDaddy did not have

 their prior express written consent to place the calls or send the text messages.

         The TCPA makes it unlawful “to make any call (other than a call made for emergency

 purposes or made with the prior express consent of the called party) using any automatic telephone

 dialing system or an artificial or prerecorded voice” “to any telephone number assigned to a paging

 service, cellular telephone service…” 47 U.S.C. § 227(b)(1)(A), 227(b)(1)(A)(iii).

 II.     Class Certification


 1
   The parties refer to “Plaintiffs” throughout their filings to refer to Susan Drazen, Jason Bennett, and
 John Herrick collectively. (Doc. 41 at 1); (Doc. 20-1 at 2); (Doc. 20 at 7). But see (Doc. 40 at 1, n.1
 (indicating John Herrick is not a named plaintiff in the case but his related case is incorporated into and
 resolved by the settlement)).


                                                       2
Case 1:19-cv-00563-KD-B Document 44 Filed 05/14/20 Page 3 of 17                        PageID #: 2899



 A.     Statement of the Law

        When the plaintiff requests class certification for purposes of a settlement-only class, the

 Supreme Court has explained as follows:

        Confronted with a request for settlement-only class certification, a district court
        need not inquire whether the case, if tried, would present intractable management
        problems, ..., for the proposal is that there is to be no trial. But other specifications
        of the Rule—those designed to protect absentees by blocking unwarranted or
        overbroad class definitions—demand undiluted, even heightened, attention in the
        settlement context. Such attention is of vital importance, for a court asked to certify
        a settlement class will lack the opportunity, present when a case is litigated, to
        adjust the class, informed by the proceedings as they unfold.

 Amchem Products, Inc. v. Windsor, 521 U.S. 591, 620 (1997); Ortiz v. Fibreboard Corp., 527 U.S.

 815, 848-49 (1999) (“When a district court, as here, certifies for class action settlement only, the

 moment of certification requires heightened attention… to the justifications for binding the class

 members.”) (internal quote omitted).

        In addition “‘[f]or a class action to be certified, the named plaintiff must have standing,

 and the putative class must satisfy both the requirements of Federal Rule of Civil Procedure 23(a),

 and the requirements found in one of the subsections of Rule 23(b).’” Cordoba v. DIRECTV, LLC,

 942 F.3d 1259, 1267 (11th Cir. 2019) (citing City of Hialeah v. Rojas, 311 F.3d 1096, 1101 (11th

 Cir. 2002)). The Rule 23(a) requirements for certification of any class action are: “(1) numerosity

 (‘a class [so large] that joinder of all members is impracticable’); (2) commonality (‘questions of

 law or fact common to the class’); (3) typicality (named parties’ claims or defenses “are typical …

 of the class”’; and (4) adequacy of representation (representatives ‘will fairly and adequately

 protect the interests of the class’).” Amchem, 521 U.S. at 613; Vega, 564 F.3d at 1268 (same);

 Valley Drug Co. v. Geneva Pharms., Inc., 350 F.3d 1181, 1187-88 (11th Cir. 2003) (same). The

 Federal Rules provide that a “class action may be maintained if Rule 23(a) is satisfied and if” the

 provisions of Rule 23(b)(1), Rule 23(b)(2), or Rule 23(b)(3) are satisfied. Fed. R. Civ. P. 23(b)



                                                   3
Case 1:19-cv-00563-KD-B Document 44 Filed 05/14/20 Page 4 of 17                         PageID #: 2900



 (“Types of class actions”). Thus, “[i]n addition to establishing the requirements of Rule 23(a), a

 plaintiff seeking class certification must also establish that the proposed class satisfies at least one

 of the three requirements listed in Rule 23(b).” Little v. T–Mobile USA, Inc., 691 F.3d 1302, 1304

 (11th Cir. 2012). And see Palm Beach Golf Ctr.-Boca, Inc. v. Sarris, 311 F.R.D. 688, 698 (S.D.

 Fla. 2015) (citing Little v. T-Mobile USA, Inc.); Diamond v. Hastie, 2019 WL 1994467, *4 (S.D.

 Ala. 2019).

         In Vega, the Eleventh Circuit explained as follows:

         Although the trial court should not determine the merits of the plaintiffs’ claim at
         the class certification stage, the trial court can and should consider the merits of the
         case to the degree necessary to determine whether the requirements of Rule 23 will
         be satisfied. [Valley Drug Co., 350 F.3d 1181 at 1188 n.15] (citing Gen. Tel. Co.
         of the Southwest v. Falcon, 457 U.S. 147, 160, 102 S.Ct. 2364, 2372, 72 L.Ed.2d
         740 (1982)); see Coopers & Lybrand v. Livesay, 437 U.S. 463, 469 & n. 12, 98
         S.Ct. 2454, 2458 & n. 12, 57 L.Ed.2d 351 (1978) (“[t]he class determination
         generally involves considerations that are ‘enmeshed in the factual and legal issues
         comprising the plaintiff’s cause of action.’ ... ‘The more complex determinations
         required in Rule 23(b)(3) class actions entail even greater entanglement with the
         merits.’ ”) (emphasis and citations omitted); Huff v. N.D. Cass Co. of Ala., 485
         F.2d 710, 714 (5th Cir. 1973) (en banc) (“It is inescapable that in some cases there
         will be overlap between the demands of [Rule] 23(a) and (b) and the question of
         whether plaintiff can succeed on the merits.”); [Castano v. Am. Tobacco Co., 84
         F.3d 734, 744 (5th Cir. 1996)), abrogated in part on other grounds by Bridge v.
         Phoenix Bond & Indem. Co., 553 U.S. 639, 128 S.Ct. 2131 (2008)] (“Going beyond
         the pleadings is necessary, as a court must understand the claims, defenses, relevant
         facts, and applicable substantive law in order to make a meaningful determination
         of the certification issues.”).

 Vega, 564 F.3d at 1265-66 (footnotes omitted).

         Overall, the “party seeking class certification has the burden of proof.” Brown v. Electrolux

 Home Products, Inc., 817 F.3d 1225, 1233 (11th Cir. 2016) (citing Valley Drug Co., 350 F.3d at

 1187 (italics in original)).

 B.      Class Definition




                                                    4
Case 1:19-cv-00563-KD-B Document 44 Filed 05/14/20 Page 5 of 17                    PageID #: 2901



        In the unopposed motion, Plaintiffs, on behalf of the class, seek preliminary certification

 of the settlement class under Rules 23(a) and 23(b)(3). (Doc. 20 at 24). In the Settlement

 Agreement, for purposes of the class settlement only, the parties agreed to a definition of the

 settlement class as follows:

        The proposed Settlement would establish a Settlement Class defined as follows:

        (a) All persons within the United States who received a call or text message to his
        or her cellular telephone from Defendant during the Class Period.
        (b) Excluded from the term “Settlement Class” are: (1) the trial judges presiding
        over the Actions; (2) Defendant, as well as any parent, subsidiary, affiliate or
        control person of Defendant, and the officers, directors, agents, servants or
        employees of Defendant; (3) the immediate family of any such person(s); (4) any
        Settlement Class Member who timely and properly opts out of the settlement; and
        (5) Class Counsel, their employees, and their immediate family.

 (Doc. 20-1 at 10). “Class Period” is defined as “the period from November 4, 2014 through

 December 31, 2016.” (Id. at 6).

        At the hearing, the Court and the parties discussed amending the definition to more

 narrowly define the settlement class. The parties thereafter proposed the following modified

 definition:

         (a) All persons within the United States to whom, from November 4, 2014 through
             December 31, 2016, Defendant placed a voice or text message call to their
             cellular telephone pursuant to an outbound campaign facilitated by the web-
             based software application used by 3Seventy, Inc., or the software programs
             and platforms that comprise the Cisco Unified Communications Manager.

        (b) Excluded from the term “Settlement Class” are (1) the trial judges presiding
            over the Actions; (2) Defendant, as well as any parent, subsidiary, affiliate or
            control person of Defendant, and the officers, directors, agents, servants or
            employees of Defendant; (3) the immediate family of any such person(s); (4)
            any Settlement Class Member who timely and properly opts out of the
            settlement; and (5) Class Counsel, their employees, and their immediate family.

 (Doc. 41 at 4).




                                                 5
Case 1:19-cv-00563-KD-B Document 44 Filed 05/14/20 Page 6 of 17                        PageID #: 2902



        Since the parties submitted a proposed modified class definition narrowing the settlement

 class, the parties’ Settlement Agreement (Doc. 20-1) is deemed modified to include this definition

 of the proposed settlement class. (Doc. 20-1 at 31, “This Agreement may not be amended or

 modified, except by a written instrument signed by Class Counsel and Defense Counsel and, if the

 Agreement has been approved preliminarily by the Court, approved by the Court.”) modified by

 (Doc. 41 at 4).

 C.     Standing

        “Standing to sue is a doctrine rooted in the traditional understanding of case or

 controversy….developed to ensure that federal courts do not exceed their authority as it has been

 traditionally understood.” Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547 (2016). “[T]he ‘irreducible

 constitutional minimum’ consists of three elements[:]” (1) injury in fact; (2) that is fairly traceable

 to the challenged conduct of the defendant; and (3) that is likely to be redressed by a favorable

 judicial decision. Id. (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992).

        “Injury in fact is a constitutional requirement, and “[i]t is settled that Congress cannot erase

 Article III’s standing requirement by statutorily granting the right to sue to a plaintiff who would

 not otherwise have standing.” Id. (quoting Raines v. Byrd, 521 U.S. 811, 820 (1997)). “[A]n injury

 in fact must be concrete[;]” it must also be particularized. Salcedo v. Hanna, 936 F.3d 1162, 1167

 (11th Cir. 2019).

        “For a class action to be justiciable, ‘all that the law requires’ is that a named plaintiff have

 standing. In constitutional terms, ‘[t]hat a suit may be a class action…adds nothing to the question

 of standing’; named plaintiffs ‘must allege and show that they personally have been injured…’”

 Cordoba v. DIRECTV, LLC, 942 F.3d 1259, 1273 (11th Cir. 2019) (citing Spokeo, 136 S.Ct. at




                                                   6
Case 1:19-cv-00563-KD-B Document 44 Filed 05/14/20 Page 7 of 17                       PageID #: 2903



 1547 n.6). In the Eleventh Circuit the law is that receipt of a single text message is insufficient to

 establish an injury in fact necessary for Article III standing. Salcedo, 936 F.3d at 1172.

        Moreover, “whether absent class members can establish standing may be exceedingly

 relevant to the class certification analysis required by Federal Rule of Civil Procedure 23.”

 Cordoba, 942 F.3d at 1273. The Eleventh Circuit in Cordoba explained:

        Among the factors that we have directed district courts to consider before certifying
        a class are “how the class will prove causation and injury and whether those
        elements will be subject to class-wide proof,” since “[t]he issue of liability ...
        includes not only the question of violation, but also the question of fact of injury.”
        Williams, 568 F.3d at 1358 (quoting Alabama v. Blue Bird Body Co., 573 F.2d
        309, 320 (5th Cir. 1978)); see also Klay, 382 F.3d at 1254 (“[W]e must take into
        account ‘the claims, defenses, relevant facts, and applicable substantive law,’ to
        assess the degree to which resolution of the classwide issues will further each
        individual class member's claim against the defendant.” (quoting Castano v. Am.
        Tobacco Co., 84 F.3d 734, 744 (5th Cir. 1996))); Rutstein v. Avis Rent-A-Car Sys.,
        Inc., 211 F.3d 1228, 1235–36 (11th Cir. 2000) (“[S]erious drawbacks to the
        maintenance of a class action are presented where initial determinations ... turn
        upon highly individualized facts.” (quoting McCarthy v. Kleindienst, 741 F.2d
        1406, 1415 (D.C. Cir. 1984))). If many or most of the putative class members could
        not show that they suffered an injury fairly traceable to the defendant's misconduct,
        then they would not be able to recover, and that is assuredly a relevant factor that a
        district court must consider when deciding whether and how to certify a class.

        In this case, unnamed class members' standing poses a powerful problem under
        Rule 23(b)(3)'s predominance factor. We have said that “[c]ommon issues of fact
        and law predominate if they have a direct impact on every class member's effort to
        establish liability and on every class member's ... entitlement to injunctive and
        monetary relief,” but “common issues will not predominate over individual
        questions if, as a practical matter, the resolution of an overarching common issue
        breaks down into an unmanageable variety of individual legal and factual issues.”
        Carriuolo v. Gen. Motors Co., 823 F.3d 977, 985 (11th Cir. 2016) (quoting
        Babineau v. Fed. Express Corp., 576 F.3d 1183, 1191 (11th Cir. 2009)).

                                                       ***

        This problem will necessarily arise here because at some point before it can award
        any relief, the district court will have to determine whether each member of the
        class has standing… That is not to say that a class action cannot move forward if
        there are some uninjured members in the class as it is currently defined.




                                                   7
Case 1:19-cv-00563-KD-B Document 44 Filed 05/14/20 Page 8 of 17                            PageID #: 2904



 Cordoba, 942 F.3d at 1273-74 (footnotes omitted). “Indeed, if a class is ‘overbroad’…, there is a

 ‘compelling reason’ to redefined it more narrowly.” Id. at 1276 (citing Kohen v. Pacific Investment

 Management Co. LLC, 571 F.3d 672, 678 (7th Cir. 2009)).

         As discussed supra, named plaintiffs ‘must allege and show that they personally have been

 injured…’” Cordoba v. DIRECTV, LLC, 942 F.3d 1259, 1273 (11th Cir. 2019) (citing Spokeo,

 136 S.Ct. at 1547 n.6). The proposed Settlement Agreement names Susan Drazen, Jason Bennett,

 and John Herrick as “Class Representatives.” (Doc. 20-1 at 49). The Plaintiffs’ motion for

 preliminary approval of the Class Action Settlement also requests the Court “appoint[] Plaintiffs

 Susan Drazen, Jason Bennett, and John Herrick as Class Representatives.” (Doc. 20 at 34).2

         Bennett and Drazen “both received allegedly unauthorized voice calls from GoDaddy.”

 Receiving unsolicited phone calls “is enough to establish the injury prong of standing…” Cordoba,

 942 F.3d at 1270; Glasser v. Hilton Grand Vacations, Co., LLC, 948 F.3d 1301, 1306 (11th Cir.

 2020) (receipt of “more than one unsolicited call…is a concrete injury that meets the minimum

 requirements of Article III standing.”). Herrick, however, “received only a single text message.”

 (Doc. 40 at 2, n. 2). In the Eleventh Circuit the law is receipt of a single text message is insufficient

 to establish injury in fact needed for Article III standing. Salcedo, 936 F.3d at 1172.3 Thus, Herrick




 2
   In response to the Court’s sua sponte order, GoDaddy and Plaintiffs each contend Herrick is not a
 named plaintiff. (Doc. 39 at 2, n.1; Doc. 40 at 1, n.1). In contradiction, throughout “Plaintiffs’ Unopposed
 Settlement In Support of Plaintiffs’ Unopposed Motion In Support of Preliminary Approval of Class
 Action Settlement” submit their brief on behalf of Susan Drazen (Drazen), Jason Bennett (Bennett), and
 John Herrick (Herrick)…” (Doc. 40), the parties refer to Herrick by name as a plaintiff in addition to
 naming him Class Representative. Thus, the Court finds the parties new contention, i.e that Herrick is not
 a named plaintiff, to be curious and meritless.
 3
   The Plaintiffs contend the “proposed settlement class definition is limited in time to test messages that
 were sent before “December 31, 2016 and thus…were sent before the Eleventh Circuit’s Salcedo decision
 was even issued.” (Doc. 40 at 4, n.4). Salcedo is interpreting the TCPA. This Court is bound to follow the
 law as it exists when judgment is entered. Plaintiffs contention otherwise is unavailing.



                                                      8
Case 1:19-cv-00563-KD-B Document 44 Filed 05/14/20 Page 9 of 17                      PageID #: 2905



 lacks standing to act as a representative/named plaintiff in a case brought in the Eleventh Circuit

 and the Court cannot certify a class that includes Herrick as a named plaintiff/representative.

         However, the Court comes to a different conclusion regarding whether absent class

 members who only received one text may be included in the settlement. Per GoDaddy, its

 “analysis…revealed that the proposed settlement class includes approximately 1.26 million

 individuals. Of this group, approximately seven percent, or 91,000 individuals, are text message

 only recipients.” (Doc. 39 at 3). See also (Doc. 40 at 2). The settlement class definition, as it is

 currently proposed, includes these approximately 91,000 individuals who received a single

 unsolicited text message from GoDaddy.

         As previously explained, in the Eleventh Circuit these 91,000 individuals lack standing

 because receiving a single unsolicited text message is insufficient to establish an injury. Salcedo,

 936 F.3d at 1172. But, there is a circuit split regarding whether receipt of a text message is

 sufficient to establish an injury . Compare Van Patten v. Vertical Fitness Group, LLC, 847 F.3d

 1037, 1043 (9th Cir. 2017) (Finding one text message sufficient to establish injury); Melito v.

 Experian Marketing Solutions, Inc., 923 F.3d 85, 92-95 (2d Cir. 2019) (Text message receipt

 establishes injury, with implication only one text message receipt at issue: “Plaintiffs have moved

 to supplement the appendix with evidence … demonstrating that they did in fact receive the text

 messages in question.”) with Salcedo, 936 F.3d at 1172 (finding one text message insufficient to

 establish injury).

         Because this is a nationwide settlement, the class includes absent members who received

 only one text but would have a viable claim in their respective Circuit. So the issue is whether this

 Court can certify a class wide settlement that includes claims that are viable in some circuits but

 not in others. Instructive is the Fifth Circuit’s opinion in the Deepwater Horizon case. There, the




                                                  9
Case 1:19-cv-00563-KD-B Document 44 Filed 05/14/20 Page 10 of 17                       PageID #: 2906



 Court discussed the inclusion of absent class members who may not be able to prove injury, thus

 lacking standing. The Court stated:

        Logically, requiring absent class members to prove their claims prior to settlement
        under Rule 23(e) would eliminate class settlement because there would be no need
        to settle a claim that was already proven. Such a rule would thwart the “overriding
        public interest in favor of settlement” that we have recognized “[p]articularly in
        class action suits.” The legitimacy of class settlements is reflected not only in Rule
        23(e) but also in the special regime that Congress has created to govern class
        settlements under 28 U.S.C. §§ 1711–15. Through the procedural mechanism of
        a class settlement, defendants “are entitled to settle claims pending against
        them on a class-wide basis even if a court believes that those claims may be
        meritless, provided that the class is properly certified under Rules 23(a) and (b)
        and the settlement is fair under Rule 23(e).” By entering into class-wide settlements,
        defendants “obtain[ ] releases from all those who might wish to assert claims,
        meritorious or not” and protect themselves from even those “plaintiffs with non-
        viable claims [who] do nonetheless commence legal action.”

 In re Deepwater Horizon, 739 F.3d 790, 807 (5th Cir. 2014) (footnotes and citations omitted)

 (emphasis added). Accordingly, even though some of the included class members would not have

 a viable claim in the Eleventh Circuit, they do have a viable claim in their respective Circuit. Thus,

 GoDaddy is entitled to settle those claims in this class action although this Court would find them

 meritless had they been brought individually in the Eleventh Circuit.

 D.     The Rule 23(a) Requirements

        As stated previously, Rule 23(a) requires the following for class certification: 1)

 numerosity; 2) commonality; 3) typicality; and 4) adequacy. Additionally, Rule 23(b)(3) requires

 5) predominance and 6) superiority for certification. Achem, 521 U.S. at 613, 615. Some courts

 also require a proposed class be ascertainable. See Little v. T-Mobile USA Inc., 691 F.3d 1302,

 1304 (11th Cir, 2012); Family Med. Pharmacy, LLC v. Impax Labratories, Inc., 2017 WL

 4366740, *2 (S.D. Ala. 2017).

        1.   Ascertainable Class Based on Objective Criteria




                                                  10
Case 1:19-cv-00563-KD-B Document 44 Filed 05/14/20 Page 11 of 17                    PageID #: 2907



        “In order to establish ascertainability, the plaintiff must propose an administratively

 feasible method by which class members can be identified.” Karhu v. Vital Pharmaceuticals, Inc.,

 621 Fed.Appx. 945, 947 (11th Cir. 2015); Papasan v. Dometic Corporation, 2019 WL 3317750,

 *5 (S.D. Ala. 2019) (citing Karhu v. Vital Pharmaceuticals, Inc.). “Administrative feasibility

 means that identifying class members is a manageable process that does not require much, if any,

 individual inquiry.” Bussey v. Macon County Greyhound Park, Inc., 562 Fed.Appx. 782, 787 (11th

 Cir. 2014).

        Here, the putative ‘Settlement Class Members’ are readily identifiable through the

 “Cellular Number List and Contact Information Records.” (Doc. 20 at 24). This list “contains the

 unique cellular phone numbers that received a call or text message from GoDaddy during the Class

 Period.” (Id.). In addition to the Cellular Number List, the Contact Information Records provide

 additional information that will allow each affected individual to receive notice. The proposed

 class is easily identifiable through these records thus this element has been satisfied. See Family

 Med. Pharmacy, LLC, 2017 WL 1042079 at *4.

       2. Numerosity

        To satisfy the numerosity requirement, the class must be “so numerous that joinder of all

 members is impracticable.” Fed. R. Civ. P. 23(a)(1). A class with more than forty members has

 been found adequately numerous. Cox v. American Cast Iron Pipe Co., 784 F.2d 1546, 1553 (11th

 Cir. 1986). Compare with Jones v. Firestone Tire and Rubber Co., Inc., 977 F.2d 527, 534 (11tgh

 Cir. 1992) (finding fewer than twenty-one individuals generally inadequate). According to the

 parties, and based on the Cellular Number List, “it is likely direct notice will be sent to

 approximately two million individuals.” (Doc. 20 at 25). “GoDaddy dedicated substantial time and

 resources” in response to the Court’s order regarding how many putative members received a




                                                 11
Case 1:19-cv-00563-KD-B Document 44 Filed 05/14/20 Page 12 of 17                     PageID #: 2908



 single text message. In doing so, GoDaddy found that “[a]lthough Plaintiffs previously indicated,

 based on the Parties’ best understanding at the time, they anticipated the proposed settlement class

 would include approximately 2 million individuals (Doc. 20 at 19), the analysis…revealed that the

 proposed settlement class includes approximately 1.26 million individuals.” (Doc. 39 at 3). Even

 still, a class of 1.26 million individuals is sufficiently numerous. Thus, the Settlement Class is

 satisfies the numerosity requirement.

        3. Commonality

        Next, Rule 23(a) requires that “there are questions of law or fact common to the class.”

 Fed. R. Civ. P. 23(a)(2). To establish commonality, the action “must involve issues that are

 susceptible to class-wide proof.” Williams v. Mowhawk Industries, Inc., 568 F.3d 1350, 1355

 (11th Cir. 2009) (citing Murray v. Auslander, 244 F.3d 807, 811 (11th Cir. 2001)). Also, the

 Plaintiff must “demonstrate that the class members ‘have suffered the same injury.’” Walmart

 Stores, Inc. v. Dukes, 131 S. Ct. 2541, 2551 (2011) (citation omitted). However, Rule 23(a)(2)

 “demands only that there be questions of law or fact common to the class. This part of the rule

 does not require that all the questions of law and fact raised by the dispute be common.” Vega,

 564 F.3d at 1268. See also Carriuolo v. General Motors Co., 823 F.3d 977, 984 (11th Cir. 2016)

 (“even a single common question will” satisfy the commonality requirement).

        In the unopposed motion, Plaintiffs state that “the Settlement Class Members share a

 common statutory TCPA claim arising out of the same standardized conduct: that they allegedly

 received calls or text messaging that constitute telemarketing on their cellular telephones from

 GoDaddy, and that allegedly did not consent to receive such calls or text messaging.” (Doc. 20 at

 26). Moreover, the same factual and legal issues (i.e. whether texts and calls were received on cell

 phones, whether the calls and texts were made using ATDS, whether the class members consented




                                                 12
Case 1:19-cv-00563-KD-B Document 44 Filed 05/14/20 Page 13 of 17                                    PageID #: 2909



 to the calls and texts) must be resolved to prove a TCPA claim. See Piazza v. Ebsco Industries,

 Inc., 273 F.2d 1342, 1346 (11th Cir. 2001) (“Traditionally, commonality refers to the group

 characteristics of the class as a whole”).

          Also, the class members have suffered the same injury.4 See Family Med. Pharmacy, 2016

 WL 6573981, *4 (preliminarily approving TCPA class action settlement, finding commonality

 satisfied, because the class members suffered the same injury); Guarisma v. ADCAHB Med.

 Coverages, Inc., 2015 WL 13650934, *2 (S.D. Fla. 2915) (commonality satisfied for class

 settlement purposes for class of “[a]ll persons to whom [the defendant] made or initiated…a

 telephone call marketing Florida Blue products or services from March 21, 2009 through March

 2, 2015”). And see Black Tishman, P.A. v. Baptist Health South Florida, Inc., 2019 WL 3890506

 (“a class-wide question of whether the subject faxes were advertisements might provide a basis for

 finding that the” commonality requirement is met but certification failed for other reasons).

 According to the Plaintiffs in the unopposed motion, the class members were injured per the TCPA

 when they received a text or call to their cellular phones without consenting to such contact. The

 alleged calls and text messages were “made in the same manner for promotional purposes” so the

 Settlement Class Members would be entitled to the same statutory damages if successful. (Doc. 20

 at 27). Accordingly, the commonality element is satisfied.

          4. Typicality

          Rule 23(a)(3) provides that class representatives may sue on behalf of the class only if the

 “claims or defenses of the representative parties are typical of the claims or defenses of the class[.]”

 Fed. R. Civ. P. 23(a)(3). “A sufficient nexus is established if the claims or defenses of the class

 and the class representative arise from the same event or pattern or practice and are based on the


 4
   The Court makes this finding with caveat that some of the class, as explained supra, could not establish an injury
 under Eleventh Circuit precedent.


                                                          13
Case 1:19-cv-00563-KD-B Document 44 Filed 05/14/20 Page 14 of 17                       PageID #: 2910



 same legal theory.” Kornberg v. Carnival Cruise Lines, Inc., 741 F.2d 1332, 1337 (11th Cir. 1984).

 Accord Ault v. Walt Disney World Co., 692 F.3d 1212, 1216 (11th Cir. 2012); Williams v.

 Mohawk Industries, Inc., 568 F.3d 1350, 1357 (11th Cir. 2009); Generally, a “class representative

 must possess the same interest and suffer the same injury as the class members in order to be

 typical under Rule 23(a)(3).” Murray, 244 F.3d at 811. “[T]ypicality refers to the individual

 characteristics of the name plaintiff in relation to the case.” Piazza, 273 F.3d at 1346. “The

 typicality requirement may be satisfied despite substantial factual differences… where there is a

 strong similarity of legal theories.” Murray, 244 F.2d at 811.

        In the unopposed motions, the parties agree the Plaintiffs claims are typical because: 1)

 plaintiffs received phone calls or text messages from GoDaddy; 2) Plaintiffs did not consent to

 receive either phone calls or text messages; 3) GoDaddy violated the TCPA by calling and sending

 these text messages. (Doc. 20 at 27). These Settlement Class Members claims are based on the

 same allegations. (Id.). Additionally, both the Plaintiffs and Settlement Class Members suffered

 violations of the TCPA and are entitled to the same statutory damages under the TCPA for their

 injuries. (Id). The Plaintiffs and Settlement Class Members suffered the same injuries and

 damages. Thus, the typicality requirement is met.

        5. Adequacy

        Rule 23(a)(4) provides that class representatives may sue on behalf of the class only if “the

 representative parties will fairly and adequately protect the interests of the class.” Fed. R. Civ. P.

 23(a)(4). The Eleventh Circuit has recognized “two separate inquiries: (1) whether any substantial

 conflicts of interest exist between the representatives and the class; and (2) whether the

 representatives will adequately prosecute the action.” Valley Drug Co., 350 F.3d at 1189.

 Moreover, the Eleventh Circuit has held that “[t]he existence of minor conflicts alone will not




                                                  14
Case 1:19-cv-00563-KD-B Document 44 Filed 05/14/20 Page 15 of 17                       PageID #: 2911



 defeat a party’s class to class certification: the conflict must be a ‘fundamental’ one going to the

 specific issues in controversy.” Id. Instead, a “fundamental conflict exists where some of the party

 members claim to have been harmed by the same conduct that benefited other members of the

 class.” Id.

         Plaintiffs contend they are “representative of and consistent with the interests of the

 proposed Settlement Class Members” because each suffered the same violation under the TCPA

 and are entitled to the same damages thereunder. (Doc. 20 at 28). Plaintiffs “pursuit of this matter”

 “demonstrates that they have been and will remain zealous advocates for the Settlement Class.”

 (Id.). Plaintiffs do not appear to have any conflicts of interests either with the class because of the

 similarity of their claims based on the same or predominate issues of law and facts. Moreover,

 Plaintiffs have adequately prosecuted this action. They have initiated these actions, participated in

 mediation, and arrived at a Settlement Agreement with a settlement fund of $35,000,000 for the

 class members. Accordingly, the adequacy requirement is met.

         In order to adequately represent the class, Plaintiffs are also required to obtain qualified

 counsel. “Counsel will be deemed adequate if they are shown to be qualified, adequately financed,

 and possess sufficient experiences in the subject matter of the class action.” J.W. v. Birmingham

 Bd. of Educ., 2012 WL 3849032, *9 (N.D. Ala. 2012) (quoting City of St. Petersburg, et al., v.

 Total Containment, Inc., et al., 265 F.R.D. 630, 651 (S.D. Fla. 2008)); Muzuco v. Re$ubmitIt,

 LLC, 297 F.R.D. 504, 517 (S.D. Fla. 2013) (same); Navelski v. International Paper Company, 244

 F.Supp.3d 1275, 1306-07 (N.D. Fla. 2017) (same). Plaintiffs assert that class counsel have

 extensive experience litigating class actions generally as well as in TCPA class actions

 specifically. Plaintiffs filed declarations in support of counsels’ extensive experience. See (Doc.

 20-2 (Declaration of Myles McGuire); Doc. 20-3 (Declaration of John R. Cox); Doc. 20-4




                                                   15
Case 1:19-cv-00563-KD-B Document 44 Filed 05/14/20 Page 16 of 17                       PageID #: 2912



 (Declaration of Earl P. Underwood); Doc. 20-5 (Declaration of Robert M. Hatch)). Counsel appear

 to have sufficient class action experience as well as sufficient expertise as to the TCPA to

 adequately represent the class members. Accordingly, the adequacy requirement is met.

 E.     Rule 23(b)(3) Requirements

        Under Rule 23(b)(3), a “class action may be maintained if Rule 23(a) is satisfied and

 if…the court finds that the questions of law or fact common to class members predominate over

 any questions affecting only individual members, and that a class action is superior to other

 available methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. Pro.

 23(b)(3).

        First, common questions predominate within the Settlement Class. Fed. R. Civ. Pro.

 23(b)(3). As discussed previously in analyzing commonality, the factual or legal questions

 applicable to the class as a whole are identical—whether GoDaddy sent text messages or called

 class members without their consent. With this narrow scope of injury and the narrow scope of

 relief obtained as a result of the mediation, it is unlikely that the class members would have any

 interest in prosecuting individual actions.

        Second, a class action is the superior to other methods for adjudicating this controversy

 effectively. Fed. R. Civ. Pro. 23(b)(3). A class action is a superior method if it will “achieve

 economies of time, effort, and expense and promote…uniformity of decision as to persons

 similarly situated without sacrificing procedural fairness or bringing about other undesirable

 results.” Achem, 521 U.S. at 615. A class action would be a more efficient means of adjudicated

 this action due to the common issues of fact and law, the identical nature of the claims and statutory

 damages class members are entitled to. A district court does not need to inquire if management

 problems would arise during trial if the request is for settlement-only class certification. Family




                                                  16
Case 1:19-cv-00563-KD-B Document 44 Filed 05/14/20 Page 17 of 17                    PageID #: 2913



 Med. Pharmacy, 2016 WL 6573981 at *7 (citing Achem 521 U.S. at 620). Absent a class action,

 Settlement Class Members would likely not obtain relief through individual actions because only

 a small amount of statutory damages is available. “[T]he large number of claims, along with the

 relatively small statutory damages, the desirability of adjudicating these claims consistently, and

 the probability that individual members would not have a great interest in controlling the

 prosecution of these claims, all indicate that [a] class action would be the superior method of

 adjudicating the plaintiffs’ claims under TCPA.” CMart, Inc. v. Metro. Lift Ins. Co., 299 F.R.D.

 679, 691 (S.D. Fla. 2014) (citing Hicks v. Client Servs., Inc., 2008 WL 5479111, *10 (S.D. Fla.

 2008)); Manno v. Healthcare Revenue Recovery Group, LLC, 289 F.R.D. 674, 690 (S.D. Fla.

 2013) (same).

 F.     Conclusion

        For the reasons discussed supra, and for the purposes of settlement only, the Unopposed

 Motion for Preliminary Certification of the Settlement Class will be GRANTED if the Proposed

 Settlement Agreement is amended to remove Herrick as a Class Representative. (Doc. 20-1). The

 Parties shall file an amended Proposed Settlement Agreement on or before May 28, 2020.

        DONE and ORDERED this the 14th day of May 2020.

                                       /s/ Kristi K. DuBose
                                       KRISTI K. DuBOSE
                                       CHIEF UNITED STATES DISTRICT JUDGE




                                                 17
